Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  March 8, 2011                                                        Robert P. Young, Jr.,
                                                                                 Chief Justice

  141473-4(51)                                                         Michael F. Cavanagh
                                                                             Marilyn Kelly
                                                                       Stephen J. Markman
                                                                       Diane M. Hathaway
  NATIONAL GENERAL INSURANCE                                               Mary Beth Kelly
  COMPANY,                                                                 Brian K. Zahra,
           Plaintiff-Appellee,                                                        Justices


  v                                              SC: 141473
                                                 COA: 291131
                                                 Jackson CC: 07-003127-CK
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellant,
  and
  JOHN BECKETT, Personal Representative of the
  Estate of LISA LOTHAMER,
               Defendant.
  _________________________________________/
  JOHN BECKETT, Personal Representative of the
  Estate of LISA LOTHAMER,
               Plaintiff,
  v                                              SC: 141474
                                                 COA: 291132
                                                 Jackson CC: 07-003159-NF
  GMAC INSURANCE COMPANY,
           Defendant,
  and
  NATIONAL GENERAL INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  HOME-OWNERS INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/
                                                                                                               2


      On order of the Court, the motion for reconsideration of this Court’s November
22, 2010 order is considered, and it is DENIED, because it does not appear that the order
was entered erroneously.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 8, 2011                       _________________________________________
       d0228                                                                 Clerk